—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Rappaport, J.), dated June 19, 1998, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff Varghese Varghese (hereinafter the plaintiff) was shot during an attempted robbery at a grocery store owned by the defendant Faqir Singh. The plaintiff, who was the only customer in the store when the robbery began, initially refused the robbers’ demand for his gold bracelet and then yelled for help when another customer entered the store. As the robbers fled, one of them fired his gun, wounding the plaintiff in the leg.
The defendants’ motion for summary judgment was properly granted. The evidence in the record does not support the plaintiffs’ contention that the store owner had a duty to provide additional protective measures to insure the safety of his customers (see, Amarante v Rothschild, 171 AD2d 633; see also, Hashem v Manemah Food Corp., 232 AD2d 153; Hechmeh v 18th Ave. Custom Jewelry Ctr., 226 AD2d 587). Furthermore, the plaintiffs did not demonstrate that the store owner’s alleged negligence in failing to provide additional protective measures was “a substantial causative factor in the sequence of events that led to [his] injury” (Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 520; see also, Ospina v City of New York, 214 AD2d 551; Mkrtchyan v 61st Woodside Assocs., 209 AD2d 490). S. Miller, J. P., O’Brien, Friedmann and Florio, JJ., concur.